Citation Nr: 0919155	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  94-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
October 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  

In an August 2001 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2003 Order, the Court remanded the 
claim The Board, in turn, remanded the case to the RO in 
October 2003 and January 2005, for additional development.  

The Board again denied the Veteran's claim in a May 2006 
decision.  The Veteran again appealed the decision denying 
the claim to the Court.  In a July 2008 Memorandum Decision, 
the Court reversed the Board's May 2006 decision insofar as 
the decision held that the Veteran's schizophrenia did not 
manifest either during his active service or within a year 
after his separation from service, and remanded the matter 
for a determination as to whether the schizophrenia 
manifested to a compensable degree within the year after his 
separation from service.


FINDING OF FACT

It is as likely as not that the Veteran's psychiatric 
disorder (schizophrenia) manifested to a compensable degree 
within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder (schizophrenia) have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, such as schizophrenia, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that his schizophrenia had its clinical 
onset during his active service, or, that at the very least, 
his schizophrenia manifested to a compensable degree within 
the year after his separation from service, and that he is 
therefore entitled to service connection for schizophrenia.

A review of the Veteran's service medical records reflects 
that in September 1975 he was found to have demonstrated 
irrational behavior, including bringing drugs on board the 
ship.  The Veteran attributed his behavior to family 
problems.  He had a history of drug abuse, and stated that he 
feared being court martialed.  His problems were assessed as 
a situational reaction, and he was referred for screening for 
drug treatment.

When evaluated for drug treatment in November 1975 he 
reported the recent use of hashish, barbiturates, and other 
substances.  The medical care provider, however, found no 
evidence of drug dependence.  When evaluated for transfer to 
a drug rehabilitation facility in January 1976, he reported 
having been abusing drugs for the previous five years.  The 
drugs he abused included marijuana, hashish, seconal, serax, 
heroin, and opiates, although he primarily used marijuana.  
His most recent illegal drug use was in November 1975, and 
consisted of marijuana and "Buddha."  The physician found 
that his past medical history was not significant, and that 
while hospitalized for one day there was no evidence of drug 
withdrawal or recent abuse.  

The Veteran was then transferred to the Naval Regional 
Medical Center in Jacksonville, Florida.  Although the RO 
tried to obtain the records of the drug treatment, the 
service department was unable to locate the records.  The 
Veteran submitted, however, an October 1990 statement from 
his drug rehabilitation counselor indicating that he was 
highly motivated to remain in service.

The Veteran underwent an additional drug evaluation in August 
1976, pending an administrative discharge.  He was then noted 
to have been possibly abusing drugs, but on evaluation the 
medical care provider determined that he was not drug 
dependent and that no further rehabilitation was warranted.  
He was initially found to have situational depression in 
September 1976 due to his pending administrative discharge, 
which he did not want, and his girlfriend's pregnancy.  When 
evaluated for complaints of headaches later in September 
1976, the medical care provider noted that he had a 
histrionic personality.

He underwent a psychiatric evaluation in September 1976 due 
to his complaints of headache, which had no known organic 
cause.  He then had a several-week history of headaches that 
were associated with situational stress.  He was in the 
process of being administratively discharged due to frequent 
drug involvement, and did not want to go home and face his 
friends and family.  The psychiatrist found that he had no 
other relevant symptoms.

The psychiatrist found that his relevant history included 
legal problems of over one year in duration due to his 
possession of illegal drugs and theft.  He had attended eight 
weeks of drug rehabilitation, and was found using drugs while 
in treatment.  His performance reports for six months prior 
to the evaluation had improved over the previous year, but 
his supervisor had noted that he needed supervision and a 
week after his performance evaluation he was found lying 
down, presumably while he was on duty.  He had apparently 
been given a suspended disposition for the drug possession 
charge pending improved performance, which was revoked when 
he was found lying down and he was removed from his ship.

The psychiatrist documented the Veteran's pre-service 
history, which included having left high school in the 11th 
grade due to boredom.  He had joined the Navy because he 
wanted to learn a trade, but no one would accept him as an 
apprentice.  He was then worried that his pregnant girlfriend 
would not accept him due to a poor discharge.  The 
psychiatrist noted that the headaches normally occurred when 
the Veteran was "faced with unhappy consequences of his 
actions."

On mental status examination the psychiatrist expressly found 
no evidence of psychosis, disabling neurosis, or brain 
syndrome.  The evaluation resulted in a diagnosis of an 
immature personality, mild, which existed prior to the 
Veteran entering service.  The psychiatrist found that the 
Veteran could adapt to military service if he was motivated 
to do so, which he was not.  The psychiatrist recommended 
that he be administratively discharged.  

Later in September 1976 the Veteran reported that he was 
being separated from service due to inadaptability.  In 
October 1976 his complaints of mild insomnia, anorexia, and 
headaches were attributed to situational stress.

His service personnel records show that he was placed on 
legal hold in April 1976 at the San Diego Naval Station 
pending return to his ship for disciplinary action.  In July 
1976 he was given a poor rating in adaptability because he 
did not seek companionship or camaraderie and kept to 
himself, giving the impression that he disliked his 
"situation."  He was ultimately discharged from service in 
October 1976.

The Veteran was not diagnosed with schizophrenia at any time 
during his period of active service.

In support of his claim, however, the Veteran argues that the 
symptoms for which he did receive treatment in service were 
evidence of the prodromal phase of his schizophrenia, and 
that his schizophrenia manifested to a compensable degree 
within the year after his separation from service.  In this 
regard, the Veteran asserts that he received treatment for 
psychiatric problems within the first year of his separation 
from service, from Benton E. Hewitt, M.D.

In a June 1987 letter, Dr. Hewitt reported that he had 
treated the Veteran for anxiety and referred him to mental 
health, but that he had not received any report regarding any 
subsequent treatment the Veteran might have received.  In a 
letter dated in October 1986, but received at the RO in June 
1989, Dr. Hewitt stated that although he had seen the Veteran 
in December 1976 and February 1977 for a "nervous 
condition," the Veteran had moved out of the state before a 
diagnosis could be reached.  In a January 1989 report, he 
stated that he had treated the Veteran for "nervous 
trouble," which he then described as the Veteran's 
perception that people were talking about him.  He stated in 
that report that he had entered a diagnosis of "paranoia," 
but had referred the Veteran to mental health for 
confirmation.  He also stated that he had never received any 
report from the mental health center, and did not 
subsequently treat the Veteran.  

The Veteran's VA therapist contacted Dr. Hewitt in December 
1990 at the Veteran's request, regarding the treatment given 
in 1976.  Dr. Hewitt then told the therapist that he had 
referred the Veteran to the mental health center with a 
diagnosis of "possible schizophrenic," and that at that 
time he considered the Veteran to be unemployable.  Dr. 
Hewitt stated in an October 1991 report that he had treated 
the Veteran in December 1976 and February 1977 for possible 
schizophrenia, and that the Veteran's symptoms consisted of 
his perception that people were talking about him, were 
watching him, and were going to hurt him.  He also stated 
that he had retired from his medical practice in 1990 and had 
no further records pertaining to the Veteran.  None of Dr. 
Hewitt's records of treatment of the Veteran have been 
submitted to VA.

The first post-service clinical evidence of complaints or 
treatment for psychiatric problems of record is dated in June 
1979.  In June 1979, the Veteran was hospitalized at a VA 
medical center (VAMC) for treatment of  alcoholism.  On 
admission he reported what the treating psychiatrist 
characterized as an involved drug abuse history, including 
phencyclidine (PCP).  He also reported that his drug use had 
contributed to his military discharge.  The psychiatrist 
found that the Veteran had no known period of sobriety, and 
that he had been previously hospitalized in March 1979 due to 
PCP use.  He reported a four-year history of alcohol abuse, 
with the previous six months being the most abusive.  On 
withdrawal from alcohol he experienced auditory 
hallucinations.  He also admitted to hallucinations and 
paranoid feelings when under the influence of drugs.  The 
diagnoses at the time of his admission were habitual 
excessive drinking and psychosis with drug or poison 
intoxication.

During the period of hospitalization, the Veteran reported 
having heard voices for the previous two years, not just when 
withdrawing from alcohol, and having withdrawn from PCP in 
March 1979.  His treating psychologist indicated that the 
voices may have resulted from the PCP withdrawal, and that 
the treatment team thought he had suffered psychological 
damage as the result of PCP use.  He later reported feeling 
paranoid, which was also attributed to the PCP use.  He was 
assessed with psychosis due to drug toxicity from PCP.

In addition to hearing voices, he later reported that he 
believed that other people could read his thoughts, and he 
expressed feelings of persecution.  When describing these 
symptoms, however, the psychologist noted that the Veteran 
appeared to be in good contact with reality, that there was 
no evidence of a thought disorder, and that his affect was 
not grossly inappropriate.  Due to the symptoms that he 
reported, an evaluation was conducted to rule out 
schizophrenia.  He underwent psychological testing in August 
1979 to aid in the analysis of his symptoms, which resulted 
in the finding that there was no evidence of organicity or 
actual psychosis.  The psychologist found that his symptoms 
could be due to a borderline type of syndrome, and that 
further evaluation and observation was needed.  The treating 
psychologist determined that the psychological testing was 
not indicative of schizophrenia, and that there were no 
clinical manifestations of that disorder.  The psychologist 
found that the Veteran's history of alcoholism and current 
complaints of auditory hallucinations suggested the 
possibility of chronic alcoholic hallucinosis.  The Veteran 
was discharged from the VAMC with diagnoses of habitual 
excessive drinking and psychosis with drug or poison 
intoxication.

On VA examination in August 1979, the Veteran reported having 
been unemployed since December 1977 due to a toe fracture, 
and having been "nervous" since December 1978.  He stated 
that beginning in December 1978 he had felt as though other 
people were watching him and could read his thoughts.  He 
also heard voices, whether drinking or not, beginning in 
October 1978.  On mental status examination he was oriented 
in all spheres, his speech was relevant and coherent, and he 
had insight into his condition.  The examination resulted in 
diagnoses of alcoholic psychosis and alcoholic deterioration.  
He was awarded a permanent and total disability rating for 
nonservice-connected pension purposes in October 1979, based 
on the law then in effect, due to alcoholic psychosis.

According to the law currently in effect, service connection 
cannot be established for a disability resulting from willful 
misconduct or the primary abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), motion for review 
en banc denied, 268 F.3d 1340 (Fed. Cir. 2001).  "Willful 
misconduct" is defined as an act involving conscious 
wrongdoing or a known prohibited action, and alcohol and drug 
abuse are, by statute, deemed to be willful misconduct.  
Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. 
§§ 3.1(n), 3.301 (2005).  For that reason a grant of service 
connection is precluded for the Veteran's abuse of alcohol 
and drugs during service, and for any psychiatric disorder 
that is due to the abuse of alcohol or drugs following his 
separation from service.  In addition, service connection 
cannot be granted for a disability due to a personality 
disorder.  Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003); 
38 C.F.R. § 3.303(c) (2005).

The next record pertaining to psychiatric problems is dated 
in May 1981, when the Veteran was again hospitalized.  At the 
time of his admission, the Veteran reported having been in 
excellent health until 1978, when he started hearing voices 
and having what the psychiatrist characterized as paranoid 
delusions after using PCP.  He was discharged from the 
hospital at that time with a diagnosis of paranoid 
schizophrenia.  

Subsequent treatment records show continued assessments of 
and treatment for schizophrenia.

In a November 1991 report, Dr. Hewitt referenced the report 
of a July 1987 psychiatric examination that resulted in a 
diagnosis of chronic paranoid schizophrenia.  He stated that 
the symptoms documented in the 1987 examination were the same 
as those the Veteran demonstrated in 1976.  He also stated 
that in 1976 the Veteran had denied any alcohol use while 
being treated, and that examination for drugs was negative.  
Later, in October 1992 and March 1996 reports, Dr. Hewitt 
stated that the Veteran developed the symptoms of 
schizophrenia while in service, that he had told the Veteran 
to file a claim for VA benefits in February 1977, and that 
the paranoid schizophrenia began prior to December 1976.  He 
also stated, however, that he had not treated the Veteran 
since February 1977.

In response to the statements provided by Dr. Hewitt, the 
Veteran's VA psychiatrist opined that the onset of his 
symptoms of paranoid schizophrenia might date back to the 
1970s, when the Veteran was treated by Dr. Hewitt for 
psychotic symptoms.

In April 1994, the Veteran's VA psychologist stated that the 
understanding of schizophrenia had changed since the Veteran 
first began demonstrating psychiatric symptoms, in that it 
was now understood that full-blown schizophrenia is generally 
preceded by a prodromal phase in which the individual 
demonstrates a deterioration in functioning.  He stated that 
this phase is characterized by social withdrawal, impairment 
in role functioning, peculiar behavior, neglect of personal 
hygiene and grooming, blunted or inappropriate affect, 
disturbances in communication, bizarre ideation, unusual 
perceptual experiences, and lack of initiative, interests, or 
energy.  The psychologist provided the opinion that the 
Veteran was probably in the prodromal phase of schizophrenia, 
as well as suffering from a substance abuse disorder, as 
early as December 1976.  

In December 1994, the psychologist stated that the behavioral 
problems documented in the service medical records 
represented the prodromal phase of schizophrenia.  He 
referenced a letter from someone who knew the Veteran prior 
to entering service, who described him as having a good 
memory, appearing to be intelligent, dressing neatly, and 
being well mannered as indicative of the Veteran being free 
of any psychiatric illness prior to entering service.  He 
noted the references in the service medical records to the 
Veteran needing constant supervision, being constantly tardy 
in reporting for work, being sloppily dressed, and keeping to 
himself as marked behavioral changes consistent with the 
prodromal phase of schizophrenia.  He found that although the 
same symptoms could be due to substance abuse, in his opinion 
it was unusual for such a rapid and pervasive deterioration 
to result from substance abuse.  

In June 1997 and January 1998 reports Larry Ray, a licensed 
clinical social worker, indicated that he had known the 
Veteran since April 1977, and that since then the Veteran had 
demonstrated unusual behavior, in that he walked around town 
talking to himself.  The social worker opined that the 
Veteran was mentally ill, in that he had auditory 
hallucinations, paranoid delusions, looseness of 
associations, inappropriate affect, and inappropriate sexual 
comments, and he was non-compliant with psychotropic 
medication.  Although he did not indicate when these symptoms 
became manifest in his written reports, he did so in 
September 1993 hearing testimony.  He then stated that he had 
lived in the same small town as the Veteran since April 1977, 
and that he then noticed the Veteran demonstrating bizarre 
behavior, such as swinging his arms about and talking to 
himself as he walked down the street.  He also stated that he 
started working at the mental health center in October 1978 
and that after he started working there and had some 
experience with other mentally ill people, he concluded that 
the Veteran had a psychiatric problem and needed treatment.  
He further stated that although Dr. Hewitt had reported that 
the Veteran was referred to mental health in December 1976, 
they had no record of him seeking treatment until May 1981.  
He also testified that the Veteran had always alleged that 
his mental problems began in service.

In support of his claim, the Veteran also presented two 
statements signed by multiple friends and family members 
indicating that he was "normal" prior to entering service, 
and that following discharge he had a severe nervous problem 
and a "paranoia inappropriate manner."  He also submitted a 
statement from a woman who reported having had a relationship 
with him from 1974 to 1977.  She indicated that after his 
separation from service he appeared to be very insecure and 
paranoid about their relationship, and made false accusations 
and physical threats regarding her fidelity.  In addition, he 
submitted a statement from his mother in which she stated 
that his paranoia began during service, in that after he was 
separated from service he accused her of watching him.  
Furthermore, an individual who had known him throughout his 
life testified in September 1993 regarding his behavior 
following his separation from service.

The Veteran also presented a number of treatises and research 
articles in support of his contention that the behavioral 
problems he demonstrated during service were due to 
schizophrenia, not drug abuse.  These include a reference on 
drug abuse indicating that the occasional, low-dose use of 
cannabis does not cause harmful psychological effects in 
healthy adults.  Other articles indicate that a definite 
diagnosis of schizophrenia is often preceded by milder or 
vaguer diagnoses, such as a personality disorder, and 
initially assessed as "possible" schizophrenia.  The 
articles also indicate that this longitudinal review is 
necessary to make a proper diagnosis, and that the actual 
diagnosis is not established until the individual is overtly 
psychotic.

Another article shows that psychotic disorders can occur in 
association with substance abuse, including the abuse of 
alcohol, cannabis, opioids, phencyclidine (PCP), and other 
substances.  The symptoms of alcohol-induced psychosis occur 
after prolonged, heavy ingestion of alcohol and include 
auditory hallucinations.  Cannabis-induced psychotic 
disorders may develop shortly after cannabis use, although 
rare, and consist of persecutory delusions.  Substance-
induced psychotic disorders may not resolve with removal of 
the substance and some substances, including phencyclidine 
(PCP), can cause psychosis that lasts for weeks or longer 
after the substance is eliminated and treatment given.  These 
substance-induced psychotic disorders may be difficult to 
distinguish from nonsubstance-induced psychotic disorders.

The Veteran also submitted an Internet research article in 
which the term "prodrome" is defined as: 

a period of prepsychotic disturbance, representing 
a deviation from a person's previous experience and 
behavior.  As in clinical medicine, it is a 
retrospective concept, diagnosed only after the 
development of definitive symptoms and signs. . . . 
Initial prodrome is defined as the period of time 
from the first change in a person until development 
of the first frank psychotic symptoms. . . . The 
boundary between 'different but not psychotic' (or 
'prepsychotic) and 'frankly psychotic' is blurred.

The article also indicates that determining when and if the 
prodromal phase occurred is based on the recollections of 
friends and family members, sometimes many years after the 
fact, leaving the determination of questionable reliability.  
Alison R. Young and Patrick D. McGorry, The Prodromal Phase 
of First-episode Psychosis:  Past and Current 
Conceptualizations, Schizophrenia Bulletin, Vol. 22, No. 2, 
1996, National Institute of Mental Health, 
http://www.mentalhealth .com/mag1/scz/sb-prod.html.

In January 2001, VA obtained an opinion in effort to 
determine whether the behavioral problems that the Veteran 
demonstrated during service represented the onset of 
schizophrenia.  The examiner was specifically asked to 
provide an opinion as to whether the onset of the prodromal 
phase constituted the onset of actual schizophrenia.

The January 2001 report of examination reflects that the 
examiner (Albert Breland, Jr., M.D.), reviewed the Veteran's 
claims file.  The examiner noted that in 1979 the Veteran's 
psychotic symptoms were attributed to substance abuse, but 
that by at least 1981 the diagnosis of schizophrenia had 
become established.  He stated the critical issue was whether 
the symptoms that the Veteran demonstrated during service, or 
during the one-year period following his separation from 
service, were due to schizophrenia.

He referenced the conflicting statements provided by Dr. 
Hewitt and found that the earlier statements were more likely 
to be medically accurate, and that there was no credible 
evidence of a diagnosable psychosis within one year of the 
Veteran's separation from service.  He also referenced the 
medical evidence in the service medical records and found: 

Even assuming the possibility that "immature 
personality" . . . symptomatology was a 
manifestation of prodromal schizophrenia as 
suggested . . ., there is no indication in the 
records of disability resulting from this condition 
other than symptoms which could have been more 
likely explained by drug abuse.

He gave as an example the April 1990 statement from a 
Manpower Development Training Program counselor indicating 
that in 1977 the Veteran had difficulty getting along with 
others and was sleeping in class as being more likely due to 
drug abuse, in that when examined in July 1979 he was found 
to have "no known period of sobriety."

Dr. Breland noted that prodromal symptoms of a psychotic 
disorder are only recognized retrospectively, after the full-
blown manifestations of psychosis are evident.  If similar 
symptoms occur without the later manifestations of actual 
psychosis, the symptoms are attributed to a personality 
disorder, various personality traits, a neurosis, or simple 
eccentricity.  Therefore, the determination of whether a 
prodromal phase represents the onset of the actual psychosis 
depends on the definition of when the "onset" of psychosis 
is considered to have occurred.  If the "onset" is 
considered to occur when the demonstrated symptoms meet the 
stated diagnostic criteria, then the prodromal phase does not 
represent the onset of the psychosis because the diagnostic 
criteria are not then met.  If the "onset" is considered to 
occur with the appearance of initial symptoms which are later 
recognized in retrospect as the initial expression of the 
illness, then the prodromal phase would represent the 
"onset" of the psychosis.  

Dr. Breland gave as an example the occurrence of optic 
neuritis and the later development of multiple sclerosis, 
which is often preceded by symptoms that are suggestive but 
not diagnostic.  Optic neuritis may occur months or years 
prior to the onset of overt multiple sclerosis.  Although 
only 50 percent of people who have optic neuritis later 
develop multiple sclerosis, having optic neuritis is 
considered a early warning sign for potential multiple 
sclerosis.  A diagnosis of multiple sclerosis, however, 
cannot be established until a trained neurologist makes the 
diagnosis, which would not be retrospective to when the optic 
neuritis had occurred.

Dr. Breland provided the opinion, based on the analysis shown 
above and review of the medical evidence of record, that the 
occurrence of the prodromal phase of schizophrenia during or 
within a year of the Veteran's separation from service could 
not be determined with any degree of medical certainty.  
Although he included the phrase "more likely than not" in 
parentheses, which is not the proper standard for weighing 
the evidence, he also found that a positive determination 
could not be made with any degree of medical certainty.  He 
stated that any opinion would be purely conjectural and based 
on medical speculation, in that there was no evidence of a 
functional disability prior to December 1979 that was not 
more likely due to drug abuse.  

The RO requested an additional medical opinion regarding any 
association between the currently diagnosed paranoid 
schizophrenia and the Veteran's military service in April 
2004.  The April 2004 of report examination reflects that 
based upon review of the evidence in the claims file, the 
examiner could not determine whether the Veteran demonstrated 
symptoms of schizophrenia during or within a year of his 
separation from service.  The reviewing psychiatrist stated 
that alcohol and substance abuse caused symptoms similar to 
schizophrenia, and a finding as to whether any symptoms the 
Veteran had in service or during the one-year period were due 
to schizophrenia would be purely speculative in the absence 
of evidence documenting his symptoms following his separation 
from service.

The RO obtained a copy of the Veteran's claims file from the 
Social Security Administration (SSA).  Those records show 
that he claimed entitlement to disability benefits in January 
1979 for a left foot disability, with an onset date in 
December 1977.  In July 1979 he included a nervous condition 
as a claimed disability, but again showed an onset date in 
December 1977.  He was awarded disability benefits in 
February 1980 by an Administrative Law Judge for a 
psychiatric disorder, including hearing voices, that had its 
onset in July 1978 and ended in October 1979.  

He underwent a psychiatric evaluation in conjunction with a 
subsequent claim for SSA disability benefits in June 1981.  
At that time he reported having been in good health until 2.5 
years previously, when he took PCP and began hallucinating 
and became paranoid and delusional.  When examined in 
November 1982 he stated that his psychiatric problems first 
began in 1978.  In describing the onset of his illness, 
however, he reported having been hospitalized at the VAMC for 
two months for treatment.  He was subsequently awarded 
disability benefits for paranoid schizophrenia with an onset 
date of September 1980.

In support of the Veteran's claim for service connection, his 
attorney presented an April 2005 report of psychiatric 
evaluation from Clark E. Smith, M.D.  Dr. Smith stated that 
he was board-certified in addiction psychiatry, as well as 
forensic psychiatry, and that he was an expert on the 
differential diagnoses of alcohol-induced psychosis versus 
schizophrenia.  He stated that he had reviewed the Veteran's 
claims file, but did not indicate that he had actually 
examined the Veteran.  

Dr. Smith noted the September 1975 medical record in which 
the Veteran reported dizziness, blacking out, bringing drugs 
on the ship, and fearing court martial, and that the 
examining physician had found that he had multiple family 
problems and had demonstrated irrational behavior.  Dr. Smith 
indicated that because the examiner did not describe the 
family problems, determine that the Veteran had, in fact 
brought drugs on the ship and was being court martialed, or 
provide a description of the specific drugs, there was no 
rational basis for the Veteran's fear of being court 
martialed.  He also found that the assessment of 
"situational reaction" was not valid because the 
"situation" was not described.  In addition, he found that 
the assessment of "history of drug abuse" was not valid 
because the drugs were not described and a toxicology screen 
was not conducted in order to determine whether the Veteran 
was, in fact, using drugs.  

Dr. Smith also cited the report of the September 1976 
psychiatric evaluation that resulted in a diagnosis of an 
immature personality.  He found that because there was no 
corroborating evidence of the Veteran having legal 
difficulties for the previous year regarding the possession 
of illegal drugs, that finding was not valid.  Dr. Smith also 
determined that because the examination report did not 
document a complete mental status examination, including 
specific reference to hallucinations, delusions, paranoia, 
ideas of reference, anxiety, or depression, the assessment of 
an immature personality was not valid.  

Dr. Smith asserted that because a complete and documented 
mental status examination was not conducted during service, 
the service medical records could not be relied upon in 
finding that there was no evidence of schizophrenia during 
service.  He stated that the Veteran's behavioral problems 
were "written off" as an attitude problem, and that his 
symptoms of "severe" emotional distress were not 
considered.

Dr. Smith also asserted that the psychological testing 
conducted during the Veteran's initial VA hospitalization was 
not sufficient to rule out schizophrenia because the 
necessary tests were not conducted.  Dr. Smith then 
summarized the medical evidence that supported the Veteran's 
contention and found that there was competent medical 
evidence showing that the prodromal phase of schizophrenia 
began in service.  That evidence consisted of the multiple 
statements provided by Dr. Hewitt; the December 1990 medical 
report; the April and December 1994 opinions; and a February 
1990 report from Larry Ray.  

A copy of the February 1990 report from Larry Ray is not of 
record, but according to Dr. Smith, he stated in that report 
that "a probable diagnosis of schizophrenia could be more 
appropriate than one of histrionic personality disorder."  
Dr. Smith characterized Mr. Ray's September 1993 hearing 
testimony as a finding that the Veteran had had schizophrenia 
since April 1977.  Dr. Smith also referenced the December 
1990 report from the Manpower Development Training Program 
counselor as probative of the Veteran having had the symptoms 
of schizophrenia in 1976 and 1977.  

Dr. Smith reviewed the lay statements and hearing testimony 
of the Veteran's friends and family members describing his 
behavior following his separation from service.  He concluded 
that their descriptions of the Veteran's behavior were 
consistent with the onset of schizophrenia, including his 
brother's assertion that the symptoms were demonstrated as 
early as October 1976.  

In addressing Dr. Breland's medical opinion, Dr. Smith stated 
that he disagreed with Dr. Breland in that most psychiatrists 
would find that the prodromal phase of schizophrenia 
represented the onset of the disease.  As an example, he 
stated that the prodromal phase was comparable to an 
individual incurring a head injury and developing seizures as 
a result of the injury months or years later.  Dr. Smith 
found that there was "much reliable evidence for the active 
duty onset of schizophrenia," and that there was no 
contradictory evidence in the service medical records.  In 
describing the "reliable evidence" he referred to the lay 
statements regarding symptoms documented following service, 
and the evidence from "professional witnesses."  

With regard to Dr. Breland's conclusion that the Veteran's 
symptoms were related to drug abuse, Dr. Smith concluded that 
"mild substance abuse with low potency marijuana could not 
have caused [the Veteran] to have the severe disability and 
inability to function that was documented during active 
military service."  He also stated that the "psychosis" 
persisted throughout the 12 weeks of drug rehabilitation, 
suggesting that it was not related to drug abuse.

Based upon a review of the Veteran's service treatment 
records, and in particular, the lack of evidence 
demonstrating chemical dependency, Dr. Smith concluded that 
there was no documented evidence that the Veteran experienced 
a significant drug abuse problem during service.  Also 
weighing toward this conclusion were the facts that in 
service the Veteran was never observed abusing drugs, and did 
not test positive for drug use.  These facts suggested that 
the Veteran had possibly fabricated or exaggerated his claims 
of drug use to cover up his psychotic symptoms.  Dr. Smith 
also found that because the Veteran declined barbiturate and 
benzodiazepine tranquilizers for treatment of headaches while 
in service, he was not a drug addict.  

In concluding his report, Dr. Smith provided the opinion that 
social isolation, amotivation/avolition, discomfort in 
working with others, a "preoccupation with somatic medical 
complaints," and emotional distress, all demonstrated by the 
Veteran in service, were consistent with the prodromal phase 
of schizophrenia.  

Following receipt of Dr. Smith's opinion, VA obtained an 
additional opinion on whether schizophrenia, including the 
prodromal phase, had its onset during service.  In a July 
2005 report of examination, Nancy Bryant, M.D., stated:

In this examiner's opinion, there is no documented 
clinical evidence that [the Veteran's] diagnosis of 
schizophrenia is related to military service or 
occurred within the one-year presumptive period of 
discharge from the military.  Speculation regarding 
whether or not he was experiencing prodromal 
symptoms of schizophrenia in the Navy and one year 
following discharge is clouded by the extensive 
history of polysubstance abuse during the period in 
question.  The military records do not describe any 
symptoms during the period in question that 
suggests schizophrenia.  Also, the clinical records 
following discharge from the military do not 
describe any symptoms of schizophrenia until about 
1981.

Dr. Smith provided a rebuttal to Dr. Bryant's opinion in 
September 2005, in which he reiterated his opinions as stated 
in April 2005.  

In January 2009, Dr. Smith provided an additional opinion in 
support of the Veteran's claim, specifically addressing 
whether the Veteran's schizophrenia had manifested to a 
compensable degree within the year after his separation from 
service.  In finding that the Veteran's schizophrenia had 
manifested to a compensable degree in the year after his 
separation, Dr. Smith explained that the rating criteria in 
effect in 1975 stipulated that a psychiatric disorder was 10 
percent disabling (compensable) if the Veteran's related 
symptoms resulted in "slight impairment of social and 
industrial adaptability."  The next higher disability rating 
of 30 percent was assigned if a veteran's symptoms resulted 
in "definite impairment of social and industrial 
adaptability."  See 38 C.F.R. §§ 4.125 - 4.132 (1975).

Service treatment records dated in September 1975 showed that 
the Veteran demonstrated irrational behavior with what 
appeared to be delusions that he might be facing court-
martial, with no indication as to any rational basis in 
reality for those delusions.  He was additionally given 
diagnoses of "situational reaction," and "drug 
dependence," without diagnostic justification for either.  
No situational reaction was described in the record and drug 
toxicology screens were negative.  There was additionally no 
evidence of drug withdrawal or recent abuse.  In fact, the 
evidence of record reflected that the Veteran refused to take 
tranquilizer medications that were offered through 
prescription.

Marked deterioration of occupational and interpersonal 
functioning was described in behavioral observations of the 
Veteran during active military service.  He displayed 
amotivation, avolition, social isolation, discomfort in 
working with fellow servicemen, preoccupation with somatic 
medical complaints, delusions regarding impending court-
martial, and a severe degree of emotional distress associated 
with headaches of no organic origin.  His affect was 
described as immature during active military service, and the 
same description persisted for many years following his 
discharge.  A July 1987 record of treatment described the 
Veteran as "an individual who appears to be immature and who 
appears to be less than his stated age of 30."  The same 
record noted that the Veteran had a very silly affect.  The 
diagnostic impression at that time was true chronic paranoid 
schizophrenia that was considered to be severe in degree.

Dr. Smith considered the in-service findings of "immature 
personality" to be significant, particularly with respect to 
Dr. Breland's January 2001 report, in which Dr. Breland noted 
that "prodromal symptoms [were] recognized only 
retrospectively when a condition has become apparent through 
more obvious or florid manifestations.  If similar symptoms 
occur[ed] in the absence of a latter psychotic condition, the 
individual [was] likely to be classified as having a 
personality disorder."  In the Veteran's case, the silly or 
immature affect attributed to an immature personality in 
service had persisted as a chronic symptom of schizophrenia 
in subsequent evaluations.

Regarding the degree of occupational disability, the 
Veteran's service records clearly reflect that he was unable 
to perform his duties, unable to work with fellow sailors, or 
even report for duty.  This inability to perform his duties 
clearly reflected "slight impairment of social and 
industrial adaptability."  

The January 2009 opinion is highly probative evidence that 
the Veteran's schizophrenia manifested to a compensable 
degree within a year of his separation from service.  
Although there are conflicting opinions, this evidence, which 
was not previously of record, together with the other 
evidence of record, suggests that it is at least as likely as 
not that the Veteran's schizophrenia manifested to a 
compensable degree within a year of his separation from 
service.  In 1976, a compensable rating for schizophrenia was 
warranted where the evidence showed that the psychiatric 
disorder was productive of slight impairment of social and 
industrial adaptability.  38 C.F.R. §§ 4.125, DC 9203 (1975).  
While there is no evidence of a confirmed diagnosis of 
schizophrenia either during service or within the year after 
the Veteran's separation from service, the Board finds that 
the evidence as a whole supports a conclusion that the 
Veteran had a psychotic psychiatric disorder that resulted in 
slight impairment of social and industrial adaptability in 
the year after his separation.  There is no evidence 
demonstrating that the Veteran was ever successfully employed 
after his separation from the military.  In addition, the 
evidence of record indicates that the Veteran has not had any 
significant social contacts since his separation.  Therefore, 
the Board finds that the schizophrenia as likely as not 
manifested to a compensable degree within one year following 
his separation from service.

Accordingly, service connection on a presumptive basis for a 
psychiatric disorder is granted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder (schizophrenia) 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


